1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 NEW MEXICO CORRECTIONS
 8 DEPARTMENT,

 9          Plaintiff-Appellant,

10 v.                                                           NO. 30,201

11 JESSE CHAVEZ,

12          Defendant-Appellee,

13 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
14 John W. Pope, District Judge

15 N.M. Department of Corrections
16 Carlos Elizondo
17 Santa Fe, NM

18 for Appellee

19 David C. Chavez
20 Los Lunas, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 FRY, Chief Judge.

24          Appellant New Mexico Department of Corrections is appealing from a district

25 court order addressing the calculation of back benefits based on an earlier ruling that
 1 reversed the New Mexico State Personnel Board, reinstating Appellee to his position

 2 at the Department. We issued a calendar notice proposing to hold that the district

 3 court erred in reaching this issue prior to the exhaustion of the administrative

 4 procedures that govern the calculation of back pay. Appellee has responded with a

 5 memorandum in opposition. Not persuaded, we reverse the district court.

 6        On appeal, the Department is challenging the district court’s authority to act as

 7 a fact finder during the course of the agency’s administrative calculation of benefits.

 8 Our calendar notice proposed to agree with the Department that the district court was

 9 required to act in its appellate capacity. See Rule 1-074 NMRA; NMSA 1978, § 39-3-

10 1.1(C) (1999). In engaging in fact finding and calculating benefits, we believe that

11 the district court exceeded its authority as an appellate court. See Cadena v.

12 Bernalillo County Bd. of County Comm’rs, 2006-NMCA-036, 139 N.M. 300, 131

13 P.3d 687 (holding that in such proceedings the district court acts outside its role as an

14 appellate court when it engages in fact finding); see also 1.7.12.23(B) NMAC (setting

15 forth procedure for Board to calculate back pay).

16        In his memorandum in opposition, Appellee argues that the district court made

17 a legal ruling. However, this legal ruling - that the Department was not entitled to an

18 offset - was accompanied by a specific monetary amount that is inherently factual. To

19 the extent that the ruling involves a pure issue of law, we believe that this is



                                               2
 1 premature, because the agency has yet to complete its calculation of benefits. “Under

 2 the exhaustion of administrative remedies doctrine, where relief is available from an

 3 administrative agency, the plaintiff is ordinarily required to pursue that avenue of

 4 redress before proceeding to the courts; and until that recourse is exhausted, suit is

 5 premature and must be dismissed.” US W. Commc'ns, Inc. v. N.M. State Corp.

 6 Comm'n, 1998-NMSC-032, ¶ 9, 125 N.M. 798, 965 P.2d 917 (alteration in original)

 7 (internal quotation marks and citation omitted). Accordingly, we reverse the district

 8 court.

 9          IT IS SO ORDERED.



10
11                                         CYNTHIA A. FRY, Chief Judge

12 WE CONCUR:



13
14 RODERICK T. KENNEDY, Judge



15
16 MICHAEL E. VIGIL, Judge




                                             3